 


109 HRES 940 EH: Recognizing the 185th anniversary of the independence of Peru on July 28, 2006.
U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 940 
In the House of Representatives, U. S., 
 
September 25, 2006 
 
RESOLUTION 
Recognizing the 185th anniversary of the independence of Peru on July 28, 2006. 
 
 
Whereas Peru gained independence from Spain on July 28, 1821, when the Republic of Peru was established as a sovereign and independent country; 
Whereas the people of Peru have established, after a series of military and authoritarian regimes, a unique, pluralistic democracy which includes the freedoms cherished by the people of the United States, including freedom of speech, freedom of religion, freedom of association, freedom of the press, and government by the consent of the governed; 
Whereas Peru regularly holds free and fair elections and promotes free exchange of ideas; 
Whereas the interests of Peru and the United States are closely aligned; 
Whereas the people of the United States share affinity with the people of Peru and view Peru as a strong ally; 
Whereas the United States has joined Peru to promote political and economic freedoms, combat poverty, crime, disease, and drugs, and promote security, stability, and prosperity within Peru; 
Whereas the bonds of association and friendship between the peoples of the two countries have been strengthened by the large number of Peruvians who have migrated to the United states where they make significant contributions to both the United States and Peru; 
Whereas Peru is an integral member of the Latin American region and has been a constructive partner of the United States in fulfilling the agenda of the Western Hemisphere; and 
Whereas the Peruvians and Peruvian-Americans residing in the United States have enriched and added to the United States way of life in the social, economic, and political arenas, and Peru’s rich identity and heritage have become an integral part of the cultural tapestry of the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 185th anniversary of the independence of Peru;  
(2)extends warm congratulations and best wishes to Peru for peace and further progress, development, and prosperity; and  
(3)extends best wishes to Peruvians and Peruvian-Americans residing in the United States as they celebrate the 185th anniversary of Peru’s independence.  
 
Karen L. HaasClerk. 
